Citation Nr: 1749666	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with a July 2009 rating decision that denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In June 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  A July 2009 rating decision denied entitlement to TDIU. 

2.  A notice of disagreement was not received by VA within one year of the July 29, 2009, date of mailing of notice of the July 2009 decision.  

3.  The Veteran's December 2011 notice of disagreement was not timely.  


CONCLUSION OF LAW

Neither the Veteran nor his representative filed a timely noticed of disagreement with the July 2009 rating decision denying entitlement to TDIU, and the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of a Notice of Disagreement

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim, and as the law and not the facts is dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

Any written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  The actual wording of the communication and the context in which it was written must be considered in determining whether a communication constitutes a notice of disagreement.  Jarvis v. West, 12 Vet. App. 559 (1999).  All communications should be liberally construed.  Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000). 

A claimant or representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The issue of whether a notice of disagreement has been filed on time is appealable.  If the claimant or representative protests an adverse decision made by the RO with respect to the timely filing of a notice of disagreement, the claimant will be furnished a statement of the case on the issue of whether the notice of disagreement was timely.  38 C.F.R. §§ 19.34, 20.101(c).

In a January 2007 form, the Veteran appointed Mr. Lippman as his attorney and limited this representation to "entitlement to service connection/increase for a psychiatric disorder, to include posttraumatic stress disorder (PTSD)."  In an August 2008 conversation, the Veteran clarified that Mr. Lippman was handling only the PTSD issue.  The RO noted that The American Legion was handling the Veteran's other claims in appellate status.  In October 2008, the Veteran applied for TDIU based on his service-connected PTSD and diabetes mellitus, type II.  The Veteran's claim was denied in a July 2009 rating decision and neither the Veteran nor his representative for all issues except for PTSD, The American Legion, indicated disagreement with this denial within one year of this rating decision.  Thus, the July 2009 rating decision is final.  38 C.F.R. §§ 20.204(c), 20.302.  No earlier communication from the Veteran was received after the January 2009 rating decision that would constitute a timely notice of disagreement.

Mr. Lippman offers argument as to why an NOD as to the TDIU issue submitted by him in December 2011 is timely.  The Board finds these arguments unpersuasive.  

In a letter date April 2011 and received by the RO in December 2011, Mr. Lippman argues that he must be considered the Veteran's duly authorized representative for the TDIU issue.  Mr. Lippman points to the Court of Appeals for Veterans Claims (Court) decision in Rice and argues that TDIU is not a claim in itself, but merely a part of an underlying service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 447 (2009).  Mr. Lippman argues that, as the Veteran applied for TDIU based solely on his PTSD, his TDIU claim must be considered a part of his underlying PTSD claim.  Because Mr. Lippman first received a copy of the July 2009 rating decision in December 2010, he argues that his NOD received by the RO in December 2011 is timely.  

The Board disagrees with Mr. Lippman's interpretation of the Rice decision.  The Board does not read anything in the Rice decision that eliminates a freestanding TDIU claim as Mr. Lippman asserts; as opposed to holding that a TDIU claim can be considered included in a claim for a higher rating.  Rice, 22 Vet. App. 447.  Thus, at the time of the adverse July 2009 rating decision, there were two avenues for the Veteran to pursue a TDIU claim.  The decision in Rice implies that a TDIU claim was included in the Veteran's pending increased rating claim for PTSD.  The Veteran also could have disagreed with the denial of the freestanding TDIU claim.  Mr. Lippman's representation agreement limits his representation to the claim for increased rating for PTSD and included claims, such as TDIU. The American Legion's representation agreement covered the remaining claims, including the freestanding TDIU claim.  The RO correctly provided notice of the July 2009 decision to the Veteran and his representative for this issue, The American Legion.  

The American Legion did not indicate disagreement with the July 2009 decision denying the Veteran's claim for entitlement to TDIU based on his PTSD and diabetes.  

To the extent that Mr. Lippman argues that a TDIU claim was included within the appeal for an increased rating for PTSD, the appropriate avenue for him to assert such a claim was before the Board as part of the appeal for an increased rating for PTSD.  Mr. Lippman did not do so.  The Court held in Locklear that the award of a disability rating less than 100 percent generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011); see also Ingram v. Nicholson, 21 Vet. App. 232, 249 (2007) (indicating that adjudication of a disability rating, without more, should ordinarily serve as reasonable notice of the denial of a TDIU).  Thus, the Board's July 2010 decision was a final denial of any included TDIU claim.  

Mr. Lippman then appealed the Veteran's case to the Court.  Thompson v. Shinseki, No. 10-3243, 2012 U.S. App. Vet. Claims LEXIS 505 (Vet. App. Mar. 19, 2012).  There, Mr. Lippman could have argued that the Board erred in failing to adjudicate the included TDIU claim with the Veteran's claim for an increased rating for PTSD if he believed it was expressly raised by the Veteran or reasonably raised by the record.  He did not raise this argument before the Court and the Board's decision was affirmed. 

The Board disagrees with the logic of Mr. Lippman's arguments.  He essentially asserts that his representation of the Veteran for the PSTD increase issue included a TDIU claim, despite the fact that he and the Veteran clearly indicated that his representation only covered the PTSD issue.  He then failed to argue before the Board or the Court that a TDIU claim was included in the claim for an increased PTSD rating.  Now that the PTSD increased rating claim and any included claims have been finally adjudicated, he attempts to bypass this procedural bar by asserting that there was an independent TDIU claim.  The Board is unpersuaded.  

Lastly, the Board notes two issues.  First, there is an appointment form signed by the Veteran in February 2009, that includes no limitations and lists Mr. Lippman as the representative.  The form is unsigned and the RO asked the Veteran to submit a signed copy.  As this form is unsigned, it does not change the Board's analysis as to the Veteran's representation at the time of the July 2009, rating decision.  Second, the RO issued a statement of the case (SOC) in December 2013 that found the issue of whether the Veteran's December 2011 NOD was timely was no longer relevant.  The Board is not bound by findings of the RO and, for the reasons above, finds that the Veteran's NOD was not timely.  

In conclusion, the Board finds that a notice of disagreement was not timely filed to the July 2009 rating decision that denied entitlement to TDIU.  Therefore, the benefits sought are denied because the claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the Veteran did not file a timely notice of disagreement with the July 2009 rating decision that denied entitlement to TDIU, the appeal is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


